918 F.2d 187
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Freda JOHNSON, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 90-3224.
United States Court of Appeals, Federal Circuit.
Oct. 16, 1990.

Before NIES, Chief Judge, ARCHER and CLEVENGER, Circuit Judges.
DECISION
PER CURIAM.


1
Freda Johnson (Johnson) petitions for review of the final decision of the Merit Systems Protection Board (MSPB or board), Docket No. CH831E8910171 (February 7, 1990), sustaining the reconsideration decision of the Office of Personnel Management which denied disability retirement benefits to Johnson.  We dismiss.

DISCUSSION

2
The Supreme Court has held that the scope of this court's review of an MSPB decision in retirement disability cases is limited.


3
[W]hile the factual underpinnings of Sec. 8347 disability determinations may not be judicially reviewed, such review is available to determine whether "there has been a substantial departure from important procedural rights, a misconstruction of the governing legislation, or some like error 'going to the heart of the administrative determination.' "


4
Lindahl v. Office of Personnel Management, 470 U.S. 768, 791 (1985) (quoting Scroggins v. United States, 397 F.2d 295, 297 (Ct.Cl.1968)).  This appeal is grounded solely on whether the board considered all of the relevant facts relating to Johnson's alleged disability.  Under Lindahl, this court lacks jurisdiction to review factual determinations in medical disability retirement cases.   See Hammond v. Office of Personnel Management, 784 F.2d 392, 393 (Fed.Cir.1986).  Accordingly, the petition for review is dismissed.